Citation Nr: 0115060	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  99-10 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to an increased rating for residuals of 
laceration of right (major) hand, to include index and middle 
fingers, currently rated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from August 1959 to February 
1963.

This appeal arises from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, that determined that a claim for 
service connection for hearing loss was not well grounded and 
denied an increased rating for a laceration of the right 
middle finger.  The veteran appealed to the Board of 
Veterans' Appeals (Board) for favorable resolution. 

The veteran testified before an RO hearing officer in April 
1999.


FINDINGS OF FACT

1.  All evidence necessary for disposition of the claim had 
been obtained.

2.  A current hearing loss disability is related to exposure 
to loud noise during active service.

3.  The RO denied an increased rating for the right hand and 
fingers in January 1999 and notified the veteran of that 
rating decision in a letter dated in January 1999.

3.  The veteran submitted a timely notice of disagreement to 
the increased rating issue in April 1999.


4.  Under a cover letter dated May 4th, 1999, the RO issued a 
statement of the case (SOC) with respect to the increased 
rating issue.  

5.  The veteran did not submit a substantive appeal within 60 
days from the date of mailing of the SOC or within the 
remaining one-year period; the veteran submitted written 
argument on June 30th, 2000 and a substantive appeal on July 
5th, 2000.

6.  The veteran was notified of the pertinent laws and 
regulations governing the requirements for a timely 
substantive appeal and was invited to submit argument or 
evidence on the matter; no response was received.  


CONCLUSIONS OF LAW

1.  Hearing loss disability was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107); 38 C.F.R. §§ 3.303, 3.385 
(2000).

2.  The substantive appeal pertaining to the issue of 
increased rating for the right hand and finger disability was 
not timely.  38 U.S.C.A. §§ 7105, 7108 (West 1991); 38 C.F.R. 
§§ 20.200, 20.202, 20.302(a), (b) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Hearing Loss

A.  Factual Background

The veteran's service medical records (SMRs) reflect that his 
hearing was within normal limits for VA disability purposes 
upon entry into and separation from active service, although 
on separation, hearing thresholds were higher in some 
frequency ranges.  His DD 214 reflects that he served as a 
light weapons infantryman qualified on such weapons as the M-
1 rifle, 106mm recoilless rifle, and mortars.  

The veteran submitted a claim for service connection for 
hearing loss in September 1998 alleging exposure to loud 
noise during active service.  He submitted a private 
audiometry examination report date in September 1996 that 
reveals a rather asymmetric pattern of hearing loss, greater 
on the left.  The examiner noted that the veteran offered a 
history of military noise on the left side as a cause of 
asymmetry.  He reported that a gun that rested on the left 
shoulder was fired a few times.  

As noted in the introduction, in a January 1999 rating 
decision, the RO determined that the claim for service 
connection for hearing loss was not well grounded on the 
basis of no link between active service and a current hearing 
loss.

In April 1999, the veteran testified that after firing the 
106-mm recoilless rifle he felt deaf in the left ear and hard 
of hearing in the right ear for a few days.  He testified 
that he also heard ringing in his ears.  

Upon VA authorized audiological evaluation in May 1999, pure 
tone thresholds, in decibels, were as follows (ANSI):




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
35
50
50
LEFT
20
20
65
75
75

Average pure tone thresholds were 39, right ear, and 59, left 
ear.  Speech audiometry revealed speech recognition ability 
of 99 percent in the right ear and 52 percent in the left 
ear.  The examiner also note complaint of occasional 
bilateral tinnitus.  According to an ear disease examiner, 
the above audiometric data support a finding of causation 
from severe acoustic noise trauma that is consistent with the 
history as reported by the veteran.  

In a subsequent supplemental statement of the case, the RO 
continued denial of service connection for hearing loss on 
the basis that there was no evidence of hearing loss during 
active service.  


B.  Legal Analysis

The RO has met its duty to assist the appellant in the 
development of the claim under the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  By 
virtue of the Statement of the Case and the Supplemental 
Statement of the Case issued during the pendency of the 
appeal, the appellant and his attorney were given notice of 
the information, medical evidence, or lay evidence necessary 
to substantiate the claim.  The RO made reasonable efforts to 
obtain relevant records adequately identified by the 
appellant, in fact, it appears that all evidence identified 
by the appellant relative to the claim has been obtained and 
associated with the claims folder.  A VA examination was 
conducted, and a copy of the report associated with the 
claims folder.  A hearing was conducted and the transcript 
was associated with the claims folder.

In order to establish service connection for a disability, 
the evidence must show it resulted from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (2000).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  38 C.F.R. § 3.385 (2000).

The regulation which operates to establish when measured 
hearing loss is a disability for which compensation may be 
paid, provided that requirements for service connection are 
otherwise met, does not preclude service connection for 
current hearing disability where hearing was within normal 
limits on audiometry testing at separation from service; when 
audiometry test results at separation from service do not 
meet regulatory requirements for establishing disability, a 
veteran may establish service connection for current hearing 
disability by submitting evidence that current disability is 
causally related to service.  Hensley v. Brown, 5 Vet. App. 
155, 164 (1993). 

A VA physician has opined that the veteran was exposed to the 
type of noise trauma during active service that caused his 
hearing to decrease on a more permanent basis years after 
active service.  A VA audiometry report reflects that there 
is a current hearing loss disability for VA purposes.  The 
Board finds that the veteran's testimony concerning his 
history of noise exposure is credible and therefore accepts 
his testimony in that regard.  Because a medical professional 
has linked his hearing loss to noise exposure in service, no 
further medical opinion will be needed to tip the scales in 
his favor.  Service connection for hearing loss is therefore 
granted.


II.  Increased Rating for the Right Hand

Appellate review is initiated by filing a notice of 
disagreement and completed by filing a substantive appeal 
after a statement of the case is furnished.  The notice of 
disagreement must be filed within one year of the date of 
mailing of the RO's decision or determination.  A substantive 
appeal must be filed within 60 days from the date the RO 
mails the statement of the case to the appellant or within 
the remainder of the one-year period from the date of the 
notification of the determination, whichever period ends 
later.  38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. 
§§ 20.200, 20.202, 20.302(a), (b) (2000).

If an applicant fails to complete an appeal within the 
required time, it is incumbent on the Board to reject the 
appeal.  This is not a matter within the Board's discretion; 
the timeliness standards for filing appeals are prescribed by 
law.  Under the provisions of 38 U.S.C.A. § 7108, if there is 
a failure to meet those standards, "An application for review 
on appeal shall not be entertained."  The U.S. Court of 
Appeals for Veterans Claims has held that in the absence of a 
timely substantive appeal the proper action for the Board is 
to dismiss the claim.  Roy v. Brown, 5 Vet. App. 554 (1993).

The RO denied an increased rating for the right hand and 
fingers in a January 1999 rating decision and notified the 
veteran of that rating decision in a letter dated in January 
1999.  

During an RO hearing held in April 1999, the veteran 
submitted a timely notice of disagreement (NOD) to the 
January 1999 rating decision.  At the hearing the veteran 
also submitted a VA Form 9, Appeal to the Board of Veterans' 
Appeals, addressing an increased rating for the right hand 
and fingers.  Unfortunately, the veteran submitted this VA 
Form 9 prior to the issuance of a statement of the case (SOC) 
addressing that issue.  The purpose of a substantive appeal 
is to allow response to decisions on issues set forth in the 
statement of the case, with respect to errors of fact or law 
made by the agency of original jurisdiction.  To the extent 
possible, such arguments are to be directed to specific items 
in the statement of the case or supplemental statement of the 
case.  See 38 C.F.R. § 20.202 (2000).  Therefore, the VA Form 
9 received at the hearing cannot be used to perfect the 
appeal.  

In May 1999, the RO issued an SOC addressing the disability 
rating assigned the right hand, index and middle finger.  The 
cover letter attached to the SOC is dated May 4th, 1999 and 
it clearly instructed the veteran to submit a substantive 
within 60 days of the date of the letter or within one year 
of the date of mailing of the rating action.  In a subsequent 
May 1999 rating decision, the RO assigned an increased (20 
percent) rating for the right hand, to include the index and 
middle finger.  The date of the cover letter accompanying the 
rating decision is May 7, 1999.  The cover letter reflects 
that appeal rights were attached.  Nothing further was 
received from the veteran or his representative until June 
2000.  

In a February 2000 hearing officer decision and supplemental 
statement of the case (SSOC) addressing both issues, the RO 
advised the veteran that he must file a substantive appeal 
with respect any issue not covered in the original statement 
of the case within 60 days. 

Neither the veteran nor his representative filed a 
substantive appeal within 60 days of the mailing date of the 
SSOC.  No other correspondence indicating intent to perfect 
the appeal was received within 60 days of issuance of the 
SSOC, nor was an extension of the 60-day period requested 
prior to its expiration.  The representative submitted a VA 
Form 646 and a written statement on June 30th, 2000.  

In January 2001, the Board sent a letter to the veteran and 
to his representative advising that his substantive appeal 
with respect to the claim for a higher disability rating for 
the right hand might not have been received within the 
prescribed time limit.  He was invited to present evidence 
and/or to request a hearing on the timeliness of his 
substantive appeal if he disagreed with the Board.  The 
record reflects that the Board's letter was sent to the 
veteran at his last known address and has not been returned 
by the United States Postal Service as undeliverable.  The 
veteran has not responded to the letter.  

The Board notes that the veteran has not offered any evidence 
or argument on the issue of whether the substantive appeal 
was timely submitted.  The Board therefore finds that the 
veteran did not timely submit a substantive appeal with 
respect to his claim for a higher rating for residuals of 
laceration of the right hand to include index and middle 
fingers.  The appeal as to this issue is therefore dismissed.


ORDER

1.  The claim for service connection for hearing loss is 
granted.

2.  The appeal for an increased rating for residuals of 
laceration of the right hand to include index and middle 
fingers is dismissed.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

 

